If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
               revision until final publication in the Michigan Appeals Reports.




                       STATE OF MICHIGAN

                        COURT OF APPEALS



SHERRIE DANIEL,                                                 UNPUBLISHED
          Claimant-Appellee,                                    December 26, 2019

v                                                               No. 343860
                                                                Washtenaw Circuit Court
ANN ARBOR TRANSIT AUTHORITY, also                               LC No. 17-000771-AE
known as ANN ARBOR TRANSPORTATION
AUTHORITY,
            Appellant,

and

DEPARTMENT OF TALENT AND ECONOMIC
DEVELOPMENT/UNEMPLOYMENT
INSURANCE AGENCY,
          Appellee.


SHERRIE DANIEL,
          Claimant-Appellee,

v                                                               No. 343866
                                                                Washtenaw Circuit Court
ANN ARBOR TRANSIT AUTHORITY, also                               LC No. 17-000771-AE
known as ANN ARBOR TRANSPORTATION
AUTHORITY,
            Appellee,

and

DEPARTMENT OF TALENT AND ECONOMIC
DEVELOPMENT/UNEMPLOYMENT
INSURANCE AGENCY,
          Appellant.




                                            -1-
Before: LETICA, P.J., and GADOLA and CAMERON, JJ.

PER CURIAM.

        In these consolidated appeals, the Ann Arbor Area Transportation Authority (AAATA)
and the Department of Talent and Economic Development/Unemployment Insurance Agency
(Agency) appeal by leave granted the order of the circuit court reversing the decision of the
Michigan Compensation Appellate Commission (MCAC), which affirmed the decision of the
administrative law judge (ALJ) denying unemployment benefits to claimant Sherrie Daniel. We
hold that the MCAC correctly concluded that Daniel was disqualified under MCL 421.29 from
receiving unemployment benefits. Accordingly, we reverse the decision of the circuit court.

                                            I. FACTS

       Before January 5, 2016, Daniel worked as a motor coach operator for the AAATA. On
June 21, 2015, Daniel suffered a heart attack; she testified that she previously suffered a heart
attack in 2013. Daniel was on medical leave and received disability payments until
approximately December 21, 2015. Under the collective bargaining contract with the AAATA,
Daniel was entitled to an additional six months of unpaid medical leave. Daniel testified that she
inquired about a desk job with the AAATA but was informed that none were available. She
therefore took a medical retirement from her position with the AAATA on January 5, 2016,
claiming her accrued leave time.

       Following her retirement, Daniel applied for unemployment benefits. The Agency
denied her request, finding that Daniel had quit her job for medical reasons but without good
cause attributable to the AAATA. Daniel’s appeal of the Agency’s determination was heard by
an administrative law judge, who determined that because Daniel did not seek to be placed on a
leave of absence until she recovered, she was disqualified under MCL 421.29 from receiving
unemployment benefits. Daniel appealed to the MCAC, which affirmed the ALJ’s decision.

        Daniel appealed the decision of the MCAC to the circuit court, which reversed the
decision of the MCAC. The circuit court concluded that Daniel was not required by MCL
421.29 to request additional leave before resigning because her medical condition was permanent
and it would have been futile to request indefinite medical leave. The Agency and the AAATA
now appeal the circuit court’s decision.

                                        II. DISCUSSION

        The Michigan Employment Security Act (MESA), MCL 421.1 et seq., is a remedial act
designed to “safeguard the general welfare through the dispensation of benefits intended to
ameliorate the disastrous effects of involuntary unemployment.” Korzowski v Pollack Indus, 213
Mich. App. 223, 228-229; 539 NW2d 741 (1995) (quotation marks and citation omitted). The act
is to be liberally construed, and the provisions regarding disqualification from benefits are to be
narrowly construed. Id.

        To receive unemployment benefits under the MESA, however, an individual must be
eligible under the act. Shirvell v Dep’t of Attorney General, 308 Mich. App. 702, 755-756; 866
NW2d 478 (2015). To demonstrate eligibility under the MESA, an individual must meet certain
                                                -2-
threshold requirements set forth in MCL 421.28 such as filing a claim for benefits and seeking
employment. Id. In addition, an individual will be disqualified for benefits if he or she fails to
comply with the provisions of MCL 421.29(1)(a), which provides, in pertinent part:

       (1) Except as provided in subsection (5), an individual is disqualified from
       receiving benefits if he or she:

       (a) Left work voluntarily without good cause attributable to the employer or
       employing unit. An individual who left work is presumed to have left work
       voluntarily without good cause attributable to the employer or employing unit.
       An individual who is absent from work for a period of 3 consecutive work days or
       more without contacting the employer in a manner acceptable to the employer and
       of which the individual was informed at the time of hire shall be considered to
       have voluntarily left work without good cause attributable to the employer. An
       individual who becomes unemployed as a result of negligently losing a
       requirement for the job of which he or she was informed at the time of hire shall
       be considered to have voluntarily left work without good cause attributable to the
       employer. An individual claiming benefits under this act has the burden of proof
       to establish that he or she left work involuntarily or for good cause that was
       attributable to the employer or employing unit. An individual claiming to have
       left work involuntarily for medical reasons must have done all of the following
       before the leaving: secured a statement from a medical professional that
       continuing in the individual’s current job would be harmful to the individual’s
       physical or mental health; unsuccessfully attempted to secure alternative work
       with the employer; and unsuccessfully attempted to be placed on a leave of
       absence with the employer to last until the individual’s mental or physical health
       would no longer be harmed by the current job. [Emphasis added.]

        Thus, an individual who leaves work without good cause attributable to the employer
ordinarily is disqualified from receiving unemployment benefits. MCL 421.29(1)(a); Logan v
Manpower of Lansing, Inc, 304 Mich. App. 550, 557; 847 NW2d 679 (2014). An individual who
claims to have left work involuntarily for medical reasons, however, must demonstrate that
before leaving work he or she (1) secured a statement from a medical professional that
continuing in his or her job would be harmful to the individual’s health, (2) unsuccessfully
attempted to secure alternative work with the employer, and (3) unsuccessfully attempted to be
placed on a leave of absence until his or her health would no longer be harmed by returning to
the job. MCL 421.29(1)(a).

        In this case, the Agency and the AAATA contend that Daniel failed to demonstrate the
third requirement. The ALJ agreed and concluded, in pertinent part:

       The Employer’s physician found the Claimant unable to perform her job duties as
       a bus driver. The Claimant asked [the employer] about alternative work. There
       were no other positions open at that time. The Claimant did not ask for an
       extension or additional leave before resigning for medical reasons. The Claimant
       had 12 total continuous months of leave available. . . . She resigned at


                                               -3-
       approximately six months. The Claimant has met the first two requirements of
       the statute, but not the third. Therefore, she is disqualified for benefits.

       The MCAC affirmed the decision of the ALJ. The circuit court, however, reversed the
decision of the MCAC, holding that Daniel had “fulfilled all three statutory requirements of the
involuntary leaving for medical reasons provision” of MCL 421.29(1)(a), and thus was qualified
for benefits under the MESA.

       The MESA expressly provides for judicial review of unemployment benefits claims,
Hodge v US Security Assoc, Inc, 497 Mich. 189, 193; 859 NW2d 683 (2015), as follows, in
relevant part:

               The circuit court . . . may review questions of fact and law on the record
       made before the [ALJ] and the [MCAC] involved in a final order or decision of
       the [MCAC], and may make further orders in respect to that order or decision as
       justice may require, but the court may reverse an order or decision only if it finds
       that the order or decision is contrary to law or is not supported by competent,
       material, and substantial evidence on the whole record. . . . [MCL 421.38(1).]

        A circuit court reviewing a decision of the MCAC thus must affirm the decision of that
tribunal if it conforms to the law, and is supported by competent, material, and substantial
evidence on the entire record. Hodge, 497 Mich. at 193. When reviewing a lower court’s review
of an administrative decision, this Court must determine whether the lower court “applied correct
legal principles and whether it misapprehended or grossly misapplied the substantial evidence
test to the agency’s factual findings, which is essentially a clear-error standard of review.”
Lawrence v Mich Unemployment Ins Agency, 320 Mich. App. 422, 431; 906 NW2d 482 (2017)
(quotation marks and citation omitted). Substantial evidence is evidence that “a reasonable mind
would accept as adequate to support a decision, being more than a mere scintilla, but less than a
preponderance of the evidence.” Id. (quotation marks and citation omitted). The circuit court is
not at liberty to substitute its judgment for that of the MCAC if that decision is supported by
substantial evidence. Hodge, 497 Mich. at 193-194. We review the lower court’s legal
conclusions de novo. Braska v Challenge Mfg Co, 307 Mich. App. 340, 352; 861 NW2d 289
(2014). In addition, the interpretation of a statute presents an issue of law that we review de
novo. Muci v State Farm Mut Auto Ins Co, 478 Mich. 178, 187; 732 NW2d 88 (2007).

        In this case, we conclude that the circuit court did not correctly apply the MESA and
misapplied the substantial evidence test to the agency’s factual findings. The parties do not
dispute, and the ALJ found, that Daniel did not unsuccessfully attempt to be placed on a leave of
absence until her health would no longer be harmed by returning to her job. The parties also do
not dispute that Daniel was entitled to up to 12 months consecutive leave of absence for her
medical condition under the collective bargaining agreement, but chose to retire after six months’
leave of absence. Daniel contends, however, and the circuit court reasoned, that a request to
extend her leave of absence until her health improved would have been futile in this case because
her medical condition was permanent and her health was never going to improve enough for her
to resume driving a bus. We disagree that this reasoning overcomes the necessity of proving the
three requisite statutory elements for demonstrating involuntary leaving for medical reasons.


                                               -4-
        Moreover, contrary to the circuit court’s finding, the record is by no means clear that
Daniel’s condition was unlikely to improve sufficiently for her to resume her previous job. A
review of the record indicates that only two medical records were presented before the ALJ. The
first was a letter from a cardiologist, dated September 30, 2015, which stated, in relevant part:

       Mrs. Sherrie Daniel is being treated at the University of Michigan Cardiovascular
       Center for a cardiac condition. We are extending her back to work date. We will
       see her in our cardiology clinic on Wednesday, October 14 to discuss cardiac
       rehab progress and overall cardiac health. We would like to keep her off [work]
       until after this appointment. She will be able to return to work on Monday,
       October 19, 2015.

        The second record was from October 28, 2015, when Daniel presented at Concentra
Medical Centers with a complaint of “intermittent dizziness.” Her treating physician completed
a “Return to Work Evaluation,” stating under “Findings/Recommendations” that “@this time pt
unable to return to work in current position as a DOT driver.” There was no evidence presented
before the ALJ that Daniel was permanently disabled from bus driving.

         The statutory language unambiguously provides that the claimant must meet the three
requirements articulated in MCL 421.29(1)(a) before her departure would qualify her for
unemployment benefits as involuntarily leaving for medical reasons. See MCL 421.29(1)(a).
The Legislature’s use of the phrase “must have done all of the following” denotes a mandatory
requirement. Compare Fradco v Dep’t of Treasury, 495 Mich. 104, 114; 845 NW2d 81 (2014)
(“The Legislature’s use of the word ‘shall’ . . . indicates a mandatory and imperative directive.”).
It is axiomatic that this Court will not read words into or “rewrite or embellish the statute.” See
Byker v Mannes, 465 Mich. 637, 646-647; 641 NW2d 210 (2002). Rather, we are constrained to
enforce the statute as written. In re Jajuga Estate, 312 Mich. App. 706, 712; 881 NW2d 487
(2015). Because Daniel did not unsuccessfully request a leave of absence, the ALJ and MCAC
correctly found that she is disqualified from receiving unemployment benefits under MCL
421.29(1)(a). The circuit court therefore misapplied the unambiguous provision of MESA and
improperly reversed the MCAC.

       Reversed.



                                                             /s/ Anica Letica
                                                             /s/ Michael F. Gadola
                                                             /s/ Thomas C. Cameron




                                                -5-